Plaintiff in error, who was plaintiff below, brought this action to recover of contractors doing business in the name of M. C. Morris   Co. and of a subcontractor by the name of L. R. Moss balances of $1,289.55 and $220.65, respectively, owing for material furnished them and by them used in the construction of a city hall and fire station for and owned by the city of Okmulgee, and to foreclose an alleged materialman's lien upon said property of said city. Judgment was given as prayed against contractors and subcontractor for the debts mentioned, but the prayer for judgment establishing and foreclosing said lien was denied and judgment given in favor of said city, from which adverse judgment plaintiff brings error here for review.
The only question to be considered and determined here is as to whether the lien authorized by section 4527, St. Okla. 1893 (section 3862, Rev. Laws 1910), will attach to such property of a city; and following prior decisions of this court, we are of the opinion that the lien claimed did not and could not so attach. Western Terra Cotta Co.   Warren Smith Hdw. Co. v.Board of Education of City of Shawnee et al., 39 Okla. 716,136 P. 595; Hutchinson v. Krueger et al., 34 Okla. 23,124 P. 591, 41 L. R. A. (N. S.) 315; Minnetonka Lumber Co. et al. v.Board of Education of City of Sapulpa, 41 Okla. 541,139 P. 284.
The judgment of the trial court should be affirmed.
By the Court: It is so ordered. *Page 77